—In a proceeding pursuant to CPLR 7511 to confirm an arbitration award dated April 18, 1996, Robert N. Schütz appeals from an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated May 21, 1998, which denied his motion to vacate a judgment of the same court dated January 23,1997, confirming the award upon his default in appearing in the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
*474We reject the appellant’s contention that he demonstrated either a reasonable excuse for his default or that the Supreme Court lacked jurisdiction to render the judgment (see, CPLR 5015 [a] [1], [4]). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.